DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2019195791) in view of Powers (US 4,830,230).
	Per claim 15, Han teaches a teaches a cryogenic preservation device comprising a cylinder (see annotated figure below of figure 11 of Han) including a first volume of cryogenic fluid (volume of cryogenic fluid inside cylinder as shown in figure 11), and a cryogenic vessel (901) intended to receive a sample  (905) to be cryogenically preserved but fails to explicitly teach an accumulator including a first volume of pressurized hydraulic oil (V1H); a control system controlling a valve capable of releasing a second volume of hydraulic oil (V2H) from the accumulator toward a cylinder by means of a pipe; said cylinder including a piston configured to be driven by the second volume of hydraulic oil (V2H) and to drive the first volume of fluid.

    PNG
    media_image1.png
    710
    717
    media_image1.png
    Greyscale

US 4830230 A
	However, using hydraulics to motivate dispensing of fluids is old and well known.  For example, Powers teaches a fluid dispensing system including an accumulator (52) including a first volume of pressurized hydraulic oil (volume to left of 56 as shown if figure 1) (V1H); a control system (14) controlling an opening and closing of a valve (68) (to clarify, a valve necessarily is a device that opens and closes a fluid pathway, thus the control system which controls the valve necessarily controls the opening and the closing of the valve) capable of releasing a second volume of hydraulic oil (volume to the right of 56 as shown in figure 1) (V2H) from the accumulator toward a cylinder (46) by means of a pipe (114); the cylinder (46) including a piston (40) configured to be driven by the second volume of hydraulic oil (volume to the right of 56 as shown in figure 1) (V2H) and to drive a first volume of fluid (20) for improved portioning of a fluid (col. 1, lines 38-40 of A). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an accumulator including a first volume of pressurized hydraulic oil, a control system controlling a valve capable of releasing a second volume of hydraulic oil from the accumulator toward a cylinder by means of a pipe, the cylinder including a piston configured to be driven by the second volume of hydraulic oil and to drive a first volume of fluid, as taught by Powers in the invention of Zeigler, in order to advantageously improve the portioning of the fluid (col. 1, lines 38-40 of Powers).
	When the Powers  accumulator including the first volume of pressurized hydraulic oil, the control system controlling the valve capable of releasing the second volume of hydraulic oil from the accumulator toward the cylinder by means of the pipe; and the cylinder including the piston configured to be driven by the second volume of hydraulic oil and to drive the first volume of fluid is combined with the cylinder including the first volume of cryogenic fluid in the cryogenic vessel intended to receive the sample to be cryogenically preserved of Zeigler, the result is said cylinder including a piston configured to be driven by the second volume of hydraulic oil (V2H) and to drive a first volume of cryogenic fluid (ViA) in a cryogenic vessel intended to receive a sample to be cryogenically preserved, as claimed.
	Per claim 16, Zeigler, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Zeigler, as modified, teaches the accumulator comprises the first volume of hydraulic oil subjected to a pressure (i.e. there is inherently a pressure applied to the oil), said pressure being applied to the piston so as to generate an outlet pressure exerted on the first volume of the cryogenic in a period of time (i.e. there is inherently a period of time in which the pressure is exerted therein) fluid but fails to explicitly teach subjecting the first volume of hydraulic oil to a pressure of greater than or equal to 200 bar and thereby generating an outlet pressure exerted on the first volume of cryogenic fluid being greater than or equal to 1,800 bar in a period of time of less than or equal to 5 ms.
However, one skilled in the art would know that as a pressure exerted on a fluid is adjusted the flow rate of the fluid is adjusted.  Therefore pressure exerted on the first volume of hydraulic oil, outlet pressure exerted on the first volume of the cryogenic fluid in the period of time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the pressure exerted on the hydraulic oil is adjusted, the pressure exerted on the cryogenic fluid and time period in which the pressure is exerted will be adjusted.  Therefore, since the general conditions of the claim, i.e. the first volume of hydraulic oil subjected to a pressure, said pressure being applied to the piston so as to generate an outlet pressure exerted on the first volume of the cryogenic in a period of time were disclosed in the prior art by Zeigler, as modified, it is not inventive to discover the optimum workable value of pressure exerted on the hydraulic oil and the pressure exerted on the cryogenic fluid and time period in which it takes the pressure is applied by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to subject the first volume of hydraulic oil to a pressure of greater than or equal to 200 bar and thereby generate an outlet pressure exerted on the first volume of cryogenic fluid being greater than or equal to 1,800 bar in a period of time of less than or equal to 5 ms.
	Per claim 17, Zeigler, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Zeigler, as modified, teaches the accumulator comprises the first volume of hydraulic oil subjected to a pressure (i.e. there is inherently a pressure applied to the oil), said pressure being applied to the piston so as to generate an outlet pressure exerted on the first volume of the cryogenic in a period of time (i.e. there is inherently a period of time in which the pressure is exerted therein) fluid but fails to explicitly teach subjecting the first volume of hydraulic oil to a pressure of greater than or equal to 200 bar and thereby generating an outlet pressure exerted on the first volume of cryogenic fluid being greater than or equal to 2,000 bar in a period of time of less than or equal to 2 ms.
However, one skilled in the art would know that as a pressure exerted on a fluid is adjusted the flow rate of the fluid is adjusted.  Therefore pressure exerted on the first volume of hydraulic oil, outlet pressure exerted on the first volume of the cryogenic fluid in the period of time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the pressure exerted on the hydraulic oil is adjusted, the pressure exerted on the cryogenic fluid and time period in which the pressure is exerted will be adjusted.  Therefore, since the general conditions of the claim, i.e. the first volume of hydraulic oil subjected to a pressure, said pressure being applied to the piston so as to generate an outlet pressure exerted on the first volume of the cryogenic in a period of time were disclosed in the prior art by Zeigler, as modified, it is not inventive to discover the optimum workable value of pressure exerted on the hydraulic oil and the pressure exerted on the cryogenic fluid and time period in which it takes the pressure is applied by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to subject the first volume of hydraulic oil to a pressure of greater than or equal to 200 bar and thereby generate an outlet pressure exerted on the first volume of cryogenic fluid being greater than or equal to 2,000 bar in a period of time of less than or equal to 2 ms.
	Per claim 19, Zeigler, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Zeigler, as modified, teaches a geometrical configuration of the piston ensures a pressure ratio between a piston inlet thereof and a piston outlet but fails to explicitly teach the ratio being greater than or equal to 6.
However, one skilled in the art would know that as the geometry of the piston is adjusted the pressure ratio between the inlet and the outlet therein will be adjusted and thus the power output of the system will be adjusted.  Therefore the pressure ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the pressure ratio is adjusted the power output of the system will be adjusted.  Therefore, since the general conditions of the claim, i.e. the geometrical configuration of the piston and the pressure ratio between the inlet thereof and the outlet thereof were disclosed in the prior art by Zeigler, as modified, it is not inventive to discover the optimum workable value of the pressure ratio by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pressure ratio disclosed by Zeigler, as modified, being greater than or equal to 6.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2019195791) in view of Powers (US 4,830,230) as applied to the claims above and further in view of  Collins (US 2009/0029463).
	Per claim 27, Han, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Han, as modified, teaches the cryogenic vessel but fails to explicitly teach wherein the cryogenic vessel contains a volume of ethanol.  However, Collins teaches a cryogenic vessel containing a volume of ethanol (para. 0046) for cryopreserving samples at a controlled rate (para. 0046).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cryogenic vessel containing a volume of ethanol, as taught by Collins in the invention of Han, as modified, in order to advantageously cryopreserve samples at a controlled rate (para. 0046), thereby inhibiting damage to the samples.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2019195791) in view of Powers (US 4,830,230) as applied to the claims above and further in view of  Rasovich (US 3,916,640).
	Per claim 28, Han, as modified, meets the claim limitations as disclosed in the above rejection of claim 15,  Further, Han, as modified, teaches the cryogenic vessel but fails to explicitly teach wherein the cryogenic vessel includes a discharge opening for the evacuation, in particular, of the cryogenic fluid.	
	However, it is old and well known for cryogenic vessels to have discharge openings.  For example, Rasovich teaches a cryogenic vessel (10) including a discharge opening (23) for the evacuation of cryogenic fluid to maintain the desired level of cryogenic fluid (col. 2, lines 57-58 of Rasovich).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cryogenic vessel including a discharge opening for the evacuation of cryogenic fluid, as taught by Rasovich in the invention of Han, as modified, in order to advantageously maintain the desired level of the cryogenic fluid (col. 2, lines 57-58 of Rasovich).
Allowable Subject Matter
Claim 18 and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s argument on page 6 that “Han was published (October 10, 2019) after the priority and filling dates of the present application (August 18, 2018 and August 18, 2019, respectively). A skilled artisan working on the claimed invention would therefore not have been able to read this document”; the examiner respectfully disagree. The priority date of the Han reference is April 5, 2018.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In response to applicant's argument on page 7, last paragraph, that the Powers reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Powers reference is pertinent to the problem of fluid dispensing.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page that Powers does not teach a control device that controls an opening and closing of a valve; the examiner respectfully disagrees.  Powers discloses a valve that is controlled.  A valve necessarily opens and closes to control a fluid flow therethrough.  Thus Powers discloses a control system that controls an opening and closes of a valve.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763